Citation Nr: 0813605	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a headache disability 
during the period prior to October 26, 2006, and to a rating 
in excess of 30 percent for the disability on and after that 
date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952 and from June 1954 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record. 

In March 2007, the Board remanded the veteran's appeal for 
additional development.  While the case was in remand status, 
the originating agency increased the disability rating for 
the veteran's headaches from noncompensable to 30 percent, 
effective from October 26, 2006.  This did not satisfy the 
veteran's appeal.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in April 2008.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  On and after October 26, 2006, the veteran's service-
connected headache disability has been productive of no more 
than characteristic prostrating attacks occurring on an 
average of once a month. 

2.  During the initial rating period prior to October 26, 
2006, any prostrating attacks associated with the veteran's 
service-connected headache disability occurred on average 
less frequently than once in two months over any several 
month period. 



CONCLUSIONS OF LAW

1.  During the period beginning October 26, 2006, the 
schedular criteria for a rating in excess of 30 percent for 
headache disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2007). 

2.  Prior to October 26, 2006, the schedular criteria for a 
compensable rating for headache disability were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice concerning the effective-date element of the claim, by 
letters mailed in February 2004 and April 2006.  Although he 
was not specifically informed in either letter that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the letters put him on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Although complete required notice was not sent until after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to his claim.  The veteran has 
not identified any other evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 10 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  With less frequent attacks, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007). 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran's headaches are currently evaluated as 
noncompensably disabling from June 24, 2003, to October 25, 
2006, and as 30 percent disabling from October 26, 2006, to 
the present, under Diagnostic Code 8100.  The Board notes 
that the veteran has muscle contraction headaches, rather 
than migraines.  There is no Diagnostic Code for rating 
muscle contraction headaches.  Therefore, the disability has 
been rated by analogy to migraine headaches.  

In his December 2003 notice of disagreement, the veteran 
stated that once every two months he experienced severe 
headaches, which lasted one and a half to two days.  In his 
October 2004 substantive appeal, he stated that he 
experienced severe headaches periodically during the month.  
At the October 2006 hearing before the undersigned, he 
testified that he had severe headaches on average two times a 
week and that he relieved the headaches by taking naps.  

Following its review of the evidence, the Board has 
determined that the veteran's headaches do not warrant a 
compensable rating prior to October 26, 2006, or more than a 
30 percent rating on or after that date.  In this regard, the 
Board notes that the evidence supportive of the veteran's 
claim is limited to statements that he has provided for 
compensation purposes, to include those recorded in the VA 
examination reports discussed below.  He has provided no 
corroborating evidence that his service-connected headache 
disability is productive of prostrating attacks.

At the October 2003 VA examination, the veteran reported a 
long history of headaches associated with neck pain.  He 
denied any history of migraine headaches.  He described the 
headaches as starting at the back of his head and neck and 
going up the front all the way to the frontal area of the 
head.  He said that the headaches were not pulsating and were 
constant.  The examiner concluded that the veteran had 
chronic headaches as a result of muscle spasm associated with 
his service-connected cervical spine disability.  At this 
examination, the veteran did not describe any prostrating 
attacks.  

Although VA outpatient records show that the veteran was seen 
on many occasions during the period of this claim, they 
include little reference to his headaches and no evidence 
that his headaches resulted in any prostrating attacks.

At the May 2007 VA examination performed in response to the 
Board's remand directive, the veteran reported that he had 
constant neck pain and occasional band-like headaches.  He 
indicated that the frequency of the band-like headaches had 
increased over the last two to three years.  They now 
occurred two to three times a month and would last from one 
to three days.  He reported that when these headaches 
occurred, he would lie down and go to sleep.  He indicated 
that the headaches affected his daily activities and that he 
was unable to function during the headaches.  The veteran 
denied experiencing any associated blurred vision, 
photophobia, phonophobia or aura.  On examination, the 
veteran was noted to be in no acute distress.  Bilateral 
cervical paraspinal tenderness was present, but the 
neurological examination was non focal.  The examiner 
diagnosed muscle contraction headaches.  He stated that they 
were not incapacitating.

Although the veteran's headache disability is being rated by 
analogy to migraine headaches, the medical evidence shows 
that he does not have migraine headaches.  In addition, none 
of the medical evidence shows that his muscle contraction 
headaches have resulted in the prostrating attacks associated 
with migraines.  Moreover, the May 2007 examiner stated that 
the veteran's headaches were not incapacitating. 

Accordingly, in light of the absence of any objective or 
medical evidence substantiating that the veteran's headache 
disability has resulted in any prostrating attacks and the 
May 2007 VA examination report indicating that the veteran's 
headaches are not incapacitating, the Board concludes that 
the preponderance of the evidence establishes that a 
compensable schedular rating is not warranted during any 
portion of the initial rating period prior to October 26, 
2006, and that a schedular rating in excess of 30 percent is 
not warranted for any portion of the initial rating period 
beginning October 26, 2006.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
headache disability.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree prior to October 26, 2006, or more than 30 percent 
disabling on or after that date.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted. 


ORDER

Entitlement to a compensable rating for a headache disability 
during the period prior to October 26, 2006, and to a rating 
in excess of 30 percent for the disability on and after that 
date is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


